DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/21 has been entered.


Allowable Subject Matter
Claims 1, 2, 5-12, 14-17 & 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 2, 5-8, 22 & 23 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor structure comprising: the first region of the substrate extending below the major surface of the substrate to a first depth; the second region of the substrate extending below the major surface of the substrate to a second depth, the first depth being different from the second depth, in combination with the rest of claim limitations as claimed and defined 
a substrate(200) having a major surface;
a first fin(leftmost 202 of Ghani) extending from the major surface of the substrate(200), the first fin(leftmost 202) having a lower region(224’) and an upper region(202’) over the lower region(224’), the lower region(224’) having a first dopant at a first concentration[0063], the upper region(202’) having the first dopant(N-type) at a second concentration[0051], the second concentration[0051] being less than the first concentration(2E18 atoms/cm.sup.3 is greater than 5E17 atoms/cm.sup.3);
an isolation structure(216) surrounding the lower region(224’) of the first fin(leftmost 202), the upper region(202’) of the first fin(leftmost 202) protruding above a top surface of the isolation structure(216); but does not disclose the first region of the substrate extending below the major surface of the substrate to a first depth; the second region of the substrate extending below the major surface of the substrate to a second depth, the first depth being different from the second depth.  Therefore, it would not be obvious to make the semiconductor structure as claimed.

The following is an examiner’s statement of reasons for allowance:
Claims 9-12, 14 & 24 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor structure comprising: the first region of the substrate extending below the major surface of the substrate to a first depth; the second region of the substrate extending below the 
a substrate(200) having a major surface;
a first fin(leftmost 202) extending from the major surface of the substrate(200), the first fin(leftmost 202) having a lower region(224) and an upper region(202”) over the lower region(224), the lower region(224) having a first dopant(N-type) at a first concentration[0063], the upper region(202”) having the first dopant at a second concentration[0051], the second concentration[0051] being less than the first concentration(2E18 atoms/cm.sup.3 is greater than 5E17 atoms/cm.sup.3);
a dopant layer(212’) extending along sidewalls of the lower region(224) of the first fin(leftmost 202), sidewalls of the upper region(202”) of the first fin(leftmost 202) being free from the dopant layer(212’), the dopant layer(212’) having the first dopant (N-type)[0063]; a dielectric layer (nitride 215)[0058 of Ghani] extending along a sidewall of the dopant layer, the sidewalls of the lower region(224) of the first fin(leftmost 202) being free from the gate structure but does not disclose the first region of the substrate extending below the major surface of the substrate to a first depth; the second region of the substrate extending below the major surface of the substrate to a second depth, the second depth being less than the first depth.  Therefore, it would not be obvious to make the semiconductor structure as claimed.


Claims 15-17 & 19-21 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor structure comprising: the first region of the substrate extending below the isolation structure to a first depth, the second region of the substrate extending below the isolation structure to a second depth, the first depth being greater than the second depth, in combination with the rest of claim limitations as claimed and defined by the Applicant. In the reference of record Ghani (USPGPUB DOCUMENT: 2016/0056156) discloses in Fig 2I, see modified figure in office action, a device comprising:
a substrate(200);
an isolation structure(216) over a first region of the substrate(224’);
a first fin(leftmost 202) having a first lower region(224) and a first upper region(202”), the first upper region(202”) having a first dopant(N-type) at a first concentration[0051];
a second fin(second to leftmost 202) having a second lower region(224 of Ghani) and a second upper region(202” of Ghani), the second upper region(202”) having the first dopant at a second concentration[0051]; and
wherein the first region of the substrate(224’), the first lower region(224) of the first fin(leftmost 202), and the second lower region(224) of the second fin(second to leftmost 202) are a continuous semiconductor material having the first dopant at a third concentration [0063], the third concentration being greater than the first concentration and the second concentration (2E18 atoms/cm.sup.3 is greater than 5E17 atoms/cm.sup.3) but does not disclose the first region of the substrate extending below the isolation structure to a first depth, the second region of the substrate extending .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819